—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered May 3, 1989, convicting defendant upon his plea of guilty of the crime of attempted grand larceny in the third degree.
Defendant contends on this appeal that the prison sentence of 1 to 3 years that he received was harsh and excessive. Defendant was allowed to plead guilty to the crime of attempted grand larceny in the third degree in satisfaction of a two-count indictment that included a more serious crime. In addition, the sentence imposed was less than the harshest possible. Given these facts, as well as defendant’s extensive juvenile record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Reyes, 122 AD2d 353, lv denied 68 NY2d 917).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.